Opinion by
Mr. Justice Potter,
The questions here raised are substantially the same as those which have been considered in the appeal of the Commonwealth, in Arnold’s Est., 253 Pa. 517, in which an opinion has just been filed. A fact, which distinguishes the present case, is, that at the time when John Mansley was. admitted to the State hospital as an “indigent insane person” he was possessed of an estate sufficient for his support. In Arnold’s Estate it was alleged that the lunatic was indigent when committed to the hospital, and that he subsequently inherited an estate. The present procedure is in accordance with the provisions of the Act of June 1, 1915, P. L. 661, authorizing the collection by the Commonwealth of the cost óf maintenance of persons in institutions supported in whole or in part by the Commonwealth. Counsel for appellee suggest that this act is unconstitutional as being local or special legislation. The act applies to the entire State, and is not limited to any locality, and it is, there*524fore, certainly not a local law. Nor is there any merit in the suggestion that the act is special legislation because it applies only to claims of the Commonwealth. Such a classification, embracing as it does the entire State, and including the interests of all its people, is about as broad and comprehensive as can be imagined. For the purpose of legislation such as this, designed for the benefit of the Commonwealth, it is entirely proper that it should be regarded as being in a class by itself, and as something distinct from all other subordinate municipal organizations within its borders. The dignity of the Commonwealth requires that such a distinction be made and recognized.
As this case is controlled by the decision in the preceding case, Arnold’s Estate, the first, third, and fourth assignments of error are sustained, and the judgment is reversed; and, the correctness of the claim as to amount being admitted, it is ordered and directed that George M. Booth, guardian of John Mansley, shall pay to the Commonwealth of Pennsylvania the sum of $628.11, being the amount due to said Commonwealth, to reimburse it, for moneys paid for the maintenance and support of the said'John Mansley, a lunatic.